UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7696



LESLEY L. STAPLES,

                                              Plaintiff - Appellant,

          versus

MIKE HATCHER; RONNIE MINTER; LEE STONE;
SARGEANT TAYLOR; PATSY SCARCES, Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-108-R)


Submitted:   April 15, 1996                 Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Lesley L. Staples, Appellant Pro Se. William Carrington Thompson,
Chatham, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lesley Staples appeals from the magistrate judge's orders

denying relief on his 42 U.S.C. § 1983 (1988) complaint.* Staples'
claim that he was unlawfully interrogated following his arrest was

properly dismissed under Heck v. Humphrey, ___ U.S. ___, 62

U.S.L.W. 4594 (U.S. June 24, 1994) (No. 93-6188). Accordingly, we

affirm the dismissal of this claim on the reasoning of the magis-

trate judge. Staples v. Hatcher, No. CA-95-108-R (W.D. Va. Sept. 5,
1995). Our review of the record and proceedings before the magis-

trate judge concerning Staples' claim that he was denied proper

medical care by prison staff reveals that the magistrate judge
properly concluded that Staples failed to state a claim of delib-

erate indifference to a serious medical need actionable under §

1983. Accordingly, we affirm the dismissal of this claim as well.
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid in the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c)(2) (1988).

                                2